MEMO ENDORSED

Case 7:20-cr-00446-NSR Document 27 Filed 01/06/21 Page 1of1

O’REILLY & SHAW, L.L.C.

ATTORNEYS AT LAW——

 

 

 

| FRANCIS L. O'REILLY 41 UNQUOWA PLACE

JANE haha a FAIRFIELD, CT 06824
JU TEL: (203) 319-0707

FAX: (203) 319-0128

January 6, 2021 Deft. Taylor's request for a modification of her conditions of release
to permit her to leave her home on Monday's, Wednesday's, Friday's
and Saturday's from 10:00 am to 1:00 pm for child related activities
only is granted without objection by the Gov't or the Pretrial Services

Srey toes Se Officer. All other conditions remain in effect. Clerk of Court
300 Quarropas Street requested to terminate the motion (doc. 26).
White Plains. NY 10601 Dated dane 6,.2001 SO ORDERED?

Re: United States v. Kayla Taylor DK#20cr446(NSR) -02 fo pit”

Dear Judge Roman: HON. NELSON.S. ROMAN
UNITED STATES DISTRICT JUDGE.

The undersigned counsel for the defendant, Kayla Taylor, respectfully requests an Order
from the Court modifying her conditions of release. On July 15, 2020, Ms. Taylor was arrested
for Hobbs Act Robbery and released the same day to home confinement, and since her release
she has been in full compliance with her conditions of release. Additionally, at the time of Ms.
Taylor's arrest she was five months pregnant. On November 25, 2020, Ms. Taylor gave birth to a
healthy baby girl. The undersigned is requesting a modification of Ms. Taylor's conditions of
home confinement to permit her to leave her home for child related activities only, on Monday's,
Wednesday's, Friday's and Saturday's, from 10:00am to 1:00pm. During these time periods, Ms.
Taylor will also comply with all applicable public health laws, orders, and guidance from
federal, state and local authorities related to the Covid-19 pandemic. All of her other conditions
of release will remain in effect. The requested modification will permit Ms. Taylor to take the
child for walks and also permit Ms. Taylor to take care of child related errands. I have contacted
Assistant United States Attorney Nicholas Bradley and he has no objection to this request, and I
have contacted Vincent Adams, Ms. Taylor's Pretrial Officer, and he has no objection to the
requested modification

Wherefore, the undersigned respectfully requests the Honorable Court grant this request
and modify Ms. Taylor's conditions of release to permit her to leave her home on Monday's,
Wednesday's, Friday's and Saturday's from 10:00am to 1:00pm for child related activities only
and during these time periods she will comply with all applicable public health laws, orders, and
guidance from federal, state, and local authorities related to the Covid-19 pandemic. All other
conditions of her pretrial release will remain in effect.

Cis L. O'Reilly USEC SONY

— DOCUMENT :
ce: Nicholas Bradley, AUSA | ELECTRONICALLY FILS
pec#: 7

' DATE FILED: LG [202 |

 

  
 

Very truly yours,

 

www.oreillyandshaw.com
